         Case 2:18-cr-00122-NT Document 204 Filed 03/10/20 Page 1 of 2          PageID #: 1156

                          UNITED STATES DISTRICT COURT
                                      District of Maine


                                         Witness List

Case Name: USA v. Maurice Diggins                                          Proceeding Type:
Case No.: 2:18-cr-00122-NT                                                 Jury Trial


Presiding Judge:                          Government' s Attorney:            Defendant’s Attorney:
Nancy Torresen, U.S. District Judge

                                          Sheila W. Sawyer, AUSA             David R. Beneman, Esq.
Courtroom Deputy: Amy Rydzewski
                                          Timothy M. Visser, AUSA
Court Reporter: Tammy Martell

   Gvt         Dft         Date                               WITNESS

    X                    3/9/2020                            Darin Berrick

                                                        Dr. Richard Crawford,
    X                    3/6/2020
                                             Southern Maine Oral and Maxillofacial Surgery

    X                    3/9/2020                             Ryan Doran

    X                    3/6/2020                           Michael Hevey

    X                    3/9/2020                            Kylie Ireland

    X                    3/6/2020                         Nathan Jacobs, FBI

    X                    3/6/2020      Chris Magyarics, Anti-Defamation League, Philadelphia, PA

    X                    3/6/2020                         Daimon McCollum

    X                    3/6/2020                            Todd Murphy

    X                    3/9/2020                            Akok Nyang

    X                    3/6/2020             Chris Ouellette, Biddeford Police Department

                   X     3/9/2020                           Mark Tomachek

    X                    3/9/2020                         Morgan Wallingford

                   X     3/9/2020                          Jerome Witkowski

                   X     3/9/2020                             Cody Braga

                   X     3/9/2020                           Tessa Dennison
Case 2:18-cr-00122-NT Document 204 Filed 03/10/20 Page 2 of 2      PageID #: 1157
       X      3/9/2020                        Nathan Jacobs, FBI
